Opinion issued October 19, 2006                                                                              



 












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00877-CR
____________

IN RE MICHAEL E. ROBERTS, Relator, Appellant





Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
 
          Relator, Michael E. Roberts, has filed in this Court a petition for writ of
mandamus, complaining that respondent
 did not rule on his request for certificate
of appeal with attached Brady motion brief, motions to proceed in forma pauperis,
and his request for production of documents. Relator prays that this Court grant a
mandamus directing the respondents to provide relator with certificates of appeal
for each of his cases, rule on his motion for leave to proceed in forma pauperis and
order disclosures.  The petition for writ of mandamus is denied.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).